Citation Nr: 1631353	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  13-20 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for chronic cluster headaches.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 

REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to February 1976 and from May 1977 to November 1979.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2013, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional development.  

In the remand, the Board explained that the issue of entitlement to a TDIU has been raised as a component of the increased rating claim on appeal.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In September 2013, the Board referred the issues of entitlement to secondary service connection for pulled teeth, a jaw condition, a neck condition and an eye condition, which had been raised by the record, but had not been adjudicated by the AOJ.  Since that time, the RO has taken no action on the issues.  Thus, they are again referred to the AOJ for appropriate action.

Likewise, the Veteran's statements and medical records, including his July 2011 notice of disagreement, reasonably raise the issue of service connection for a psychiatric condition secondary to cluster headaches.  That issue has also not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is also referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran when further action is required.



REMAND

This matter must be remanded as there was not substantial compliance with the Board's September 2013 remand directives.  

Specifically, the Board cited the Veteran's July 2011 notice of disagreement, in which he wrote that he had past treatment at the Jackson and Tuskegee VA Medical Centers (VAMCs).  The Board directed the AOJ to obtain the Veteran's complete record of treatment from the Jackson VAMC and Tuskegee VAMC from November 2009 to the present.  

Upon remand, the RO attempted to do so, but was unsuccessful after two attempts.  A February 2015 RO letter to the Veteran details the dates and results of these two attempts.  This letter informs the Veteran of the AOJ's determination that the treatment records from these VAMCs could not be located and therefore were considered unavailable for review.  Only the Tuskegee VAMC responded in July 2014 that no records were available from that facility.

The Board notes that VA's duty to assist in obtaining VA medical records is not limited to two attempts.  Instead, VA will make as many requests as are necessary to obtain relevant records and may conclude that no further efforts are required in cases including those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  See 38 C.F.R. § 3.159(c)(2) (2015).  Here, the RO was not limited to making two attempts to obtain the VA records, and the VAMCs did not advise the RO that the requested records did not exist or that the records custodian did not have them.  Thus, the duty to assist was not met.  

Furthermore, the Veteran informed the RO in February 2015 that he had had treatment at Jackson or Tuskegee since he filed his first compensation claim in the 1980s.  The duty to assist extends to providing assistance to obtain sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  Accordingly here, the AOJ did not undertake any further attempts to obtain these sufficiently identified records.  The Tuskegee VAMC should be contacted again as well given the earlier time period in question.  Furthermore, a non-electronic record search should be requested as these records predate electronic record-keeping by VA.

Thus, there was not substantial compliance with the Board's September 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

Aside from this deficiency, the Veteran has also indicated treatment in December 2013 at the Pensacola Naval Hospital.  He specifically identified this treatment in an April 2014 statement.  His treatment at that facility is also referenced in Biloxi VAMC medical records from January 2014.  Upon the prior remand from the Board, the AOJ obtained records from the Pensacola Naval Hospital, but those records are only dated in February 2014.  Because the December 2013 records appear relevant in this appeal, they too should be obtained upon remand.  

Moreover, the Board's September 2013 remand also directed the AOJ to arrange for the Veteran to undergo a VA examination.  This was accomplished upon remand in July 2015.  In August 2015, the Veteran questioned the appropriateness of the VA examiner's demeanor.  Upon further review of the available information in the claims file, there is some question as to the reliability of the Veteran's statements overall.  This could indicate a propensity to exaggerate or alter the truth for purposes of secondary gain.  However, in light of the need to obtain additional medical records, which would have been relevant to the July 2015 VA examiner's assessment, the Board will further ask that a new VA examination be arranged.  

Finally, there may be outstanding records from the Social Security Administration (SSA) that should be obtained.  The Veteran wrote in a July  2016 statement asking the Board to verify his past work history with SSA in order to rebut statements made by the August 2015 VA examiner.  It is not clear from his statement that he was also asserting that he had applied for SSA disability benefits.  Accordingly, the AOJ, upon remand, should confirm this with SSA and obtain any records from that agency.  

The claim for a TDIU is intertwined with the headaches rating issue, so it will also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's VA treatment records not already associated with the claims file, including all records from Tuskegee and Jackson VAMCs since the 1980s.  

As many requests as are necessary to obtain these records must be made.  The request should include non-electronic and/or archived records.  It shall only be concluded that the records sought do not exist or that further efforts to obtain those records would be futile if the VAMC advises that the requested records do not exist or the custodian does not have them.

2.  Obtain all of the Veteran's treatment records from the Pensacola Naval Hospital from December 2013.  

As many requests as are necessary to obtain these records must be made.  It shall only be concluded that the records sought do not exist or that further efforts to obtain those records would be futile if the Federal facility advises that the requested records do not exist or the custodian does not have them.

3.  Attempt to obtain any records pertaining to the Veteran's application(s) for SSA disability benefits, including any resulting decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision(s).

4.  After completing all development set forth in paragraphs 1-3 above, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected headaches.  This examination should be conducted by an examiner different from the examiner who last evaluated the Veteran in July 2015.    

Accordingly, the examiner is asked to review all relevant records.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's headache condition.  

The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition.  

This should also include evaluation of the limitations and restrictions imposed by his headache condition on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to eight hours per day. 

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

If the examiner determines that it is medically appropriate to not record all of the Veteran's statements made during the examination, the examiner is asked to acknowledge this fact and explain why.    

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support your findings, and (2) explain how the facts and information justify your findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  After completing all actions set forth in paragraphs 1-4, plus any further action needed as a consequence of the development completed in paragraphs 1-4 above, readjudicate the remanded claims on appeal.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

